UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-4840 The Tocqueville Trust (Exact name of registrant as specified in charter) The Tocqueville Trust 40 W. 57th Street, 19th Floor New York, NY 10019 (Address of principal executive offices) (Zip code) Robert W. Kleinschmidt The Tocqueville Trust 40 W. 57th Street, 19th Floor New York, NY 10019 (Name and address of agent for service) (212) 698-0800 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:January 31, 2013 Item 1. Schedule of Investments. The Tocqueville Fund Schedule of Investments as of January 31, 2013 (Unaudited) Shares Value Common Stocks - 96.6% Automobiles & Components - 2.5% Ford Motor Co. $ Banks - 1.7% M&T Bank Corp. Mitsubishi UFJ Financial Group, Inc. - ADR Capital Goods - 6.9% General Electric Co. Illinois Tool Works, Inc. The Boeing Co. Commercial& Professional Services - 1.9% Steelcase, Inc. Consumer Services - 1.0% DeVry, Inc. Diversified Financials - 2.2% The Bank of New York Mellon Corp. Energy - 13.4% Cameco Corp. (a) Chesapeake Energy Corp. Energen Corp. Exxon Mobil Corp. Murphy Oil Corp. Schlumberger Ltd. (a) Food & Staples Retailing - 1.9% Wal-Mart Stores, Inc. Food, Beverage & Tobacco - 5.0% Campbell Soup Co. PepsiCo, Inc. The Coca-Cola Co. Household & Personal Products - 4.6% Colgate-Palmolive Co. The Procter & Gamble Co. Insurance - 4.9% Aflac, Inc. Fidelity National Financial, Inc. XL Group PLC (a) Materials - 9.8% BHP Billiton Ltd. - ADR Cliffs Natural Resources, Inc. EI du Pont de Nemours & Co. Newmont Mining Corp. Sonoco Products Co. Pharmaceuticals, Biotechnology & Life Sciences - 10.5% Alkermes PLC (a)(b) Isis Pharmaceuticals, Inc. (b) Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Retailing - 1.6% Lowe's Companies, Inc. Semiconductors & Semiconductor Equipment - 4.1% Applied Materials, Inc. Intel Corp. Software & Services - 11.1% Automatic Data Processing, Inc. Google, Inc. (b) Mastercard, Inc. Microsoft Corp. VeriFone Systems, Inc. (b) Technology Hardware & Equipment - 7.8% Apple, Inc. Bio-key International, Inc. (b)(c)(d)(e) – Cisco Systems, Inc. EMC Corp. (b) Hitachi Ltd. - ADR Xerox Corp. Telecommunication Services - 1.5% Verizon Communications, Inc. Transportation - 0.8% FedEx Corp. Utilities - 3.4% NextEra Energy, Inc. Total Common Stocks (Cost $286,171,962) Real Estate Investment Trust (REIT) - 2.5% Real Estate - 2.5% Weyerhaeuser Co. Total Real Estate Investment Trust (Cost $5,203,028) Warrant - 0.0% Technology Hardware & Equipment - 0.0% EMCORE Corp. Expiration: 02/19/13, Exercise Price: $60.24 (b)(c)(d)(e) – Total Warrant (Cost $0) – Short-Term Investment - 0.3% Money Market Fund - 0.3% AIM STIT-Treasury Portfolio, 0.02% (f) Total Short-Term Investment (Cost $1,033,704) Total Investments (Cost $292,408,694) - 99.4% Other Assets in Excess of Liabilities - 0.6% Total Net Assets - 100.0% $ Percentages are stated as a percent of net assets. ADR - American Depository Receipt (a) Foreign issued security.Foreign concentration (including ADRs) was as follows: Australia 1.3%; Canada 1.0%; Ireland 2.6%; Japan 2.4%; Netherlands Antilles 3.2%; (b) Non-income producing security. (c) Denotes a security is either fully or partially restricted to resale.The aggregate value of restricted securities at Janaury 31, 2013 was $0 which represented 0.0% of net assets. (d) Fair valued security.The aggregate value of fair valued securities as of January 31, 2013 was $0 which represented 0.0% of net assets. (e) Security is considered illiquid and may be difficult to sell. (f) Variable rate security.The rate shown is as of January 31, 2013. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying footnotes are an integral part of these Schedule of Investments. The Tocqueville Opportunity Fund Schedule of Investments as of January 31, 2013 (Unaudited) Shares Value Common Stocks - 100.0% Automobiles & Components - 1.3% BorgWarner, Inc. (a) $ Standard Motor Products, Inc. Tenneco, Inc. (a) The Goodyear Tire & Rubber Co. (a) Thor Industries, Inc. Banks - 3.1% City National Corp. First Republic Bank Pinnacle Financial Partners, Inc. (a) SCBT Financial Corp. Signature Bank (a) Texas Capital Bancshares, Inc. (a) Capital Goods - 10.2% Acuity Brands, Inc. AMETEK, Inc. AO Smith Corp. B/E Aerospace, Inc. (a) Beacon Roofing Supply, Inc. (a) Donaldson Co., Inc. DXP Enterprises, Inc. (a) Esterline Technologies Corp. (a) Fastenal Co. Hexcel Corp. (a) Hubbell, Inc. Lincoln Electric Holdings, Inc. Middleby Corp. (a) Nordson Corp. The Toro Co. TransDigm Group, Inc. Triumph Group, Inc. United Rentals, Inc. (a) Valmont Industries, Inc. WABCO Holdings, Inc. (a) Wabtec Corp. Watsco, Inc. Woodward, Inc. Commercial & Professional Services - 1.2% Clean Harbors, Inc. (a) Copart, Inc. (a) Equifax, Inc. Multi-Color Corp. Consumer Durables & Apparel - 6.5% Deckers Outdoor Corp. (a) Fossil, Inc. (a) Hanesbrands, Inc. (a) Harman International Industries, Inc. Hermes International Industries, Inc. (b) Michael Kors Holdings Ltd. (a)(b) Polaris Industries, Inc. Prada SpA (b) Ralph Lauren Corp. Tupperware Brands Corp. Under Armour, Inc. (a) Whirlpool Corp. Consumer Services - 4.8% BJ's Restaurants, Inc. (a) Buffalo Wild Wings, Inc. (a) Chipotle Mexican Grill, Inc. (a) Domino's Pizza, Inc. Dunkin' Brands Group, Inc. Hillenbrand, Inc. Panera Bread Co. (a) Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Wyndham Worldwide Corp. Wynn Resorts Ltd. Diversified Financials - 4.6% Affiliated Managers Group, Inc. (a) Blackstone Group LP KKR & Co. LP Lazard Ltd. (b) MSCI, Inc. (a) Portfolio Recovery Associates, Inc. (a) T. Rowe Price Group, Inc. The Charles Schwab Corp. Waddell & Reed Financial, Inc. Energy - 6.0% BPZ Resources, Inc. (a) Cameron International Corp. (a) Core Laboratories NV (b) Dresser-Rand Group, Inc. (a) Dril-Quip, Inc. (a) FMC Technologies, Inc. (a) Halcon Resources Corp. (a) Oceaneering International, Inc. Oil States International, Inc. (a) Rosetta Resources, Inc. (a) SM Energy Co. Food & Staples Retailing - 1.0% The Fresh Market, Inc. (a) Food, Beverage & Tobacco - 2.6% Annies, Inc. (a) Constellation Brands, Inc. (a) J&J Snack Foods Corp. Mead Johnson Nutrition Co. The Boston Beer Co., Inc. (a) The Hain Celestial Group, Inc. (a) Health Care Equipment & Services - 5.6% Align Technology, Inc. (a) athenahealth, Inc. (a) Catamaran Corp. (a)(b) Cerus Corp. (a) DexCom, Inc. (a) HeartWare International, Inc. (a) HMS Holdings Corp. (a) Hologic, Inc. (a) IDEXX Laboratories, Inc. (a) Insulet Corp. (a) MWI Veterinary Supply, Inc. (a) ResMed, Inc. Sirona Dental Systems, Inc. (a) Tornier NV (a)(b) Household & Personal Products - 0.6% Church & Dwight Co., Inc. Herbalife Ltd. (b) Materials - 5.3% Airgas, Inc. Albemarle Corp. Aptargroup, Inc. Axiall Corp. Carpenter Technology Corp. Crown Holdings, Inc. (a) Ecolab, Inc. HB Fuller Co. Owens-Illinois, Inc. (a) Schweitzer-Mauduit International, Inc. Silgan Holdings, Inc. Valspar Corp. WR Grace & Co. (a) Media - 0.6% The McGraw Hill Companies, Inc. Morningstar, Inc. Pharmaceuticals, Biotechnology & Life Sciences - 14.6% Achillion Pharmaceuticals, Inc. (a) Aegerion Pharmaceuticals, Inc. (a) Alexion Pharmaceuticals, Inc. (a) Algeta ASA (a)(b) Alkermes PLC (a)(b) Alnylam Pharmaceuticals, Inc. (a) Ariad Pharmaceuticals, Inc. (a) Auxilium Pharmaceuticals, Inc. (a) BioMarin Pharmaceutical, Inc. (a) Cepheid, Inc. (a) Cubist Pharmaceuticals, Inc. (a) Endo Health Solutions, Inc. (a) Endocyte, Inc. (a) Exact Sciences Corp. (a) Genomic Health, Inc. (a) Gilead Sciences, Inc. (a) Incyte Corp., Ltd. (a) Medivation, Inc. (a) Neurocrine Biosciences, Inc. (a) NPS Pharmaceuticals, Inc. (a) Onyx Pharmaceuticals, Inc. (a) Pharmacyclics, Inc. (a) Raptor Pharmaceutical Corp. (a) Regeneron Pharmaceuticals, Inc. (a) Regulus Therapeutics, Inc. (a) Salix Pharmaceuticals, Inc. (a) Sarepta Therapeutics, Inc. (a) Seattle Genetics, Inc. (a) Synageva BioPharma Corp. (a) Threshold Pharmaceuticals, Inc. (a) United Therapeutics Corp. (a) Valeant Pharmaceuticals International, Inc. (a)(b) Vertex Pharmaceuticals, Inc. (a) ViroPharma, Inc. (a) Retailing - 7.7% Abercrombie & Fitch Co. Aeropostale, Inc. (a) American Eagle Outfitters, Inc. Dick's Sporting Goods, Inc. GNC Holdings, Inc. LKQ Corp. (a) L'Occitane International SA (b) PetSmart, Inc. priceline.com, Inc. (a) Sally Beauty Holdings, Inc. (a) Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. Urban Outfitters, Inc. (a) Semiconductors & Semiconductor Equipment - 1.7% Broadcom Corp. Cavium, Inc. (a) Cirrus Logic, Inc. (a) Skyworks Solutions, Inc. (a) Software & Services - 17.4% Alliance Data Systems Corp. (a) ANSYS, Inc. (a) Aspen Technology, Inc. (a) Cadence Design Systems, Inc. (a) CommVault Systems, Inc. (a) Concur Technologies, Inc. (a) Equinix, Inc. (a) Facebook, Inc. (a) FactSet Research Systems, Inc. Fortinet, Inc. (a) Gartner, Inc. (a) IAC/InterActiveCorp. Informatica Corp. (a) LinkedIn Corp. (a) Manhattan Associates, Inc. (a) MICROS Systems, Inc. (a) NetSuite, Inc. (a) Nuance Communications, Inc. (a) PTC, Inc. (a) Rackspace Hosting, Inc. (a) Red Hat, Inc. (a) Salesforce.com, Inc. (a) SolarWinds, Inc. (a) Solera Holdings, Inc. Tangoe, Inc. (a) Teradata Corp. (a) TIBCO Software, Inc. (a) Ultimate Software Group, Inc. (a) VeriFone Systems, Inc. (a) Workday, Inc. (a) Technology Hardware & Equipment - 2.7% Apple, Inc. FEI Co. QUALCOMM, Inc. Riverbed Technology, Inc. (a) Trimble Navigation Ltd (a) Telecommunication Services - 0.6% SBA Communications Corp. (a) Transportation - 1.9% Delta Air Lines, Inc. (a) Genesee & Wyoming, Inc. (a) Kansas City Southern Kirby Corp. (a) Total Common Stocks (Cost $57,988,624) Short-Term Investment - 0.3% Money Market Fund - 0.3% AIM STIT-Treasury Portfolio, 0.02% (c) Total Short-Term Investment (Cost $233,581) Total Investments (Cost $58,222,205) - 100.3% Liabilities in Excess of Other Assets - (0.3)% ) Total Net Assets - 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security.Foreign concentration was as follows: Bermuda 0.3%; Canada 1.4%; Cayman Islands 0.3%; France 0.8%; Ireland 0.2%; Italy 0.8%; Luxembourg 0.5%; Netherlands 1.9%; Norway 0.5%; Virgin Islands 0.4%; (c) Variable rate security.The rate listed is as of January 31, 2013. The accompanying footnotes are an integral part of these Schedule of Investments. The Tocqueville International Value Fund Schedule of Investments as of January 31, 2013 (Unaudited) Shares Value Common Stocks - 96.9% Australia - 1.0% BHP Billiton Ltd. - ADR $ Belgium - 3.4% Groupe Bruxelles Lambert SA NV Bekaert SA Bermuda - 1.0% Guoco Group Ltd. Brazil - 1.7% Itau Unibanco Holding SA Canada - 0.6% IAMGOLD Corp. France - 12.6% Bollore SA Cie de St-Gobain Haulotte Group SA (a) Metropole Television SA Nexans SA Sanofi Vivendi SA Germany - 6.9% Deutsche Telekom AG Infineon Technologies AG Siemens AG - ADR Wacker Neuson SE Hong Kong - 4.1% Chow Tai Fook Jewellery Group Ltd. Clear Media Ltd. Television Broadcasts Ltd. Indonesia - 1.1% Timah Persero Tbk PT Ireland - 3.7% CRH PLC DCC PLC Italy - 3.1% Sogefi SpA Telecom Italia SpA Japan - 28.7% Asics Corp. Bridgestone Corp. Canon, Inc. - ADR Disco Corp. Hitachi Ltd. Horiba Ltd. Hoya Corp. Kao Corp. Kyoto Kimono Yuzen Co., Ltd. Makita Corp. MISUMI Group, Inc. Mitsubishi UFJ Financial Group, Inc. Omron Corp. SMC Corp. Sumitomo Mitsui Financial Group, Inc. - ADR Sumitomo Mitsui Financial Group, Inc. Takata Corp. Luxembourg - 1.3% SAF-Holland SA (a) Netherlands - 6.2% Akzo Nobel NV TNT Express NV Unilever NV - ADR Norway - 5.1% Orkla ASA Statoil ASA - ADR Singapore - 1.8% Singapore Post Ltd. Switzerland - 4.9% Nestle SA Novartis AG - ADR United Kingdom - 4.1% Homeserve PLC HSBC Holdings PLC - ADR Tesco PLC United States - 5.6% Aflac, Inc. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Total Common Stocks (Cost $203,845,153) Short-Term Investment - 2.3% Money Market Fund - 2.3% AIM STIT-Treasury Portfolio, 0.02% (b) Total Short-Term Investment (Cost $5,499,212) Total Investments (Cost $209,344,365) - 99.2% Other Assets in Excess of Liabilities - 0.8% Total Net Assets - 100.0% $ Percentages are stated as a percent of net assets. ADR - American Depository Receipt (a) Non-income producing security. (b) Variable rate security. The rate listed is as of January 31, 2013. Schedule of Open Forward Currency Contracts January 31, 2013 (Unaudited) Counterparty of Contract Forward Expiration Date Currency to be Received Currency to be delivered Amount of Currency to be Delivered Amount of Currency to be Received Unrealized Appreciation U.S. Bank NA 2/12/2013 U.S. Dollars Yen $ The accompanying footnotes are an integral part of these Schedule of Investments. The Tocqueville Gold Fund Schedule of Investments as of January 31, 2013 (Unaudited) Shares Value Common Stocks - 88.7% Gold Related Securities - 77.5% Canada - 59.5% Agnico Eagle Mines Ltd. $ Agnico Eagle Mines Ltd. (a) Alacer Gold Corp. (b) Alamos Gold, Inc. Atac Resources Ltd. (b)(c) B2Gold Corp. (b) Banro Corp. (b)(c) Barisan Gold Corp. (b) Braeval Mining Corp. (b) Brazilian Gold Corp. (b) Corvus Gold, Inc. (b)(c) Corvus Gold, Inc. (a)(b)(c) Dalradian Resources, Inc. (b) Detour Gold Corp. (b) East Asia Minerals Corp. (a)(b)(c) Eldorado Gold Corp. Eldorado Gold Corp. (a) Franco-Nevada Corp. GoGold Resources, Inc. (b) Goldcorp, Inc. Goldcorp, Inc. (a) IAMGOLD Corp. International Tower Hill Mines Ltd. (b)(c) International Tower Hill Mines Ltd. (a)(b)(c) Kinross Gold Corp. New Gold, Inc. (b) Novagold Resources, Inc. (b) Orezone Gold Corp. (b) Osisko Mining Corp. (b) Pan American Silver Corp. Premier Gold Mines Ltd. (b) Primero Mining Corp. (b)(c) Regulus Resources, Inc. (b) Riverstone Resources, Inc. (b) Rockhaven Resources Ltd. (b)(c) Romarco Minerals, Inc. (b) Rubicon Minerals Corp. (b) SEMAFO, Inc. Silver Wheaton Corp. Strategic Metals Ltd. (b)(c) Sunward Resources Ltd. (b) Torex Gold Resources, Inc. (b)(c) Turquoise Hill Resources Ltd. - ADR (b) Wesdome Gold Mines Ltd. (b) Yamana Gold, Inc. Peru - 1.1% Cia de Minas Buenaventura SA - ADR South Africa - 1.7% Gold Fields Ltd. - ADR Gold Fields Ltd. (a) Harmony Gold Mining Co., Ltd. 1 6 United Kingdom - 3.3% Randgold Resources Ltd. - ADR United States - 11.9% Allied Nevada Gold Corp. (b) Electrum Ltd. (b)(d)(e)(f) Gold Resource Corp. (c) Newmont Mining Corp. Royal Gold, Inc. Total Gold Related Securities Other Precious Metals Related Securities - 10.0% Canada - 9.1% Bear Creek Mining Corp. (b)(c) Ivanplats Ltd. - Class A (b) Ivanplats Ltd. - Class B (b)(d)(e)(f) MAG Silver Corp. (b)(c) Scorpio Mining Corp. (b)(c) Scorpio Mining Corp. (a)(b)(c) Silver Range Resources Ltd. (b)(c) Silvercrest Mines Inc. (b) Tahoe Resources, Inc. (b) United States - 0.9% Sunshine Silver Mines (b)(d)(e)(f) Total Other Precious Metals Related Securities Other Securities - 1.2% Australia - 0.2% Ivanhoe Australia Ltd. (b) United Kingdom - 0.4% Copper Development Corp. (b) West African Minerals Corp. (b) United States - 0.6% Gold Bullion International LLC (b)(d)(e)(f) GoviEx Uranium Inc. (b)(d)(e)(f) I-Pulse, Inc. (b)(d)(e)(f) Total Other Securities Total Common Stocks (Cost $1,545,563,465) Closed-End Mutual Fund - 1.0% Gold Related Securities - 1.0% Sprott Physical Gold Trust (b) Total Closed-End Mutual Fund (Cost $14,500,000) Private Fund - 1.2% Gold Related Securities - 1.2% United States - 1.2% Eidesis Special Opportunities II LP (b)(d)(e)(f) Total Private Fund (Cost $25,000,000) Ounces Gold Bullion - 8.5% Gold Bullion (b) Total Gold Bullion (Cost $46,282,475) Shares Warrants - 0.2% Gold Related Securities - 0.2% Canada - 0.2% East Asia Minerals Corp. Expiration: 12/15/2013, Exercise Price: CAD $0.78 (b)(c)(d)(e)(f) GoGold Resources, Inc. Expiration: 01/24/2015, Exercise Price: CAD $1.50 (b)(d)(e)(f) Kinross Gold Corp. Expiration: 09/03/2013, Exercise Price: CAD $32.00 (b) Pan American Silver Corp. Expiration: 01/04/2015, Exercise Price: CAD $35.00 (b)(d)(e)(f) Primero Mining Corp. Expiration: 07/20/2015, Exercise Price: CAD $8.00 (b)(c) Regulus Resources, Inc. Expiration: 03/06/2014, Exercise Price: CAD $1.60 (b)(d)(e)(f) Riverstone Resources, Inc. Expiration: 10/06/2013, Exercise Price: $1.87 (b)(d)(e)(f) Cayman Islands - 0.0% Endeavour Mining Corp. Expiration: 01/30/2014, Exercise Price: CAD $2.50 (b) Total Gold Related Securities Other Precious Metals Related Securities - 0.0% Canada - 0.0% Silver Range Resources Ltd. Expiration: 02/10/2013, Exercise Price: CAD $0.85 (b)(c) Total Other Precious Metals Related Securities Total Warrants (Cost $1,314,861) Short-Term Investment - 0.3 Money Market Fund - 0.3% AIM STIT - Treasury Portfolio, 0.02% (g) Total Short-Term Investment (Cost $5,441,930) Total Investments (Cost $1,638,102,731) - 99.9% Other Assets in Excess of Liabilities - 0.1% Total Net Assets - 100.0% $ Percentages are stated as a percent of net assets. ADR - American Depository Reciept (a) Denotes an issue that is traded on a foreign exchange when a company is listed more than once. (b) Non-income producing security. (c) Affiliated company. See Footnote 3. (d) Denotes a security is either fully or partially restricted to resale. The aggregate value of restricted securites at January 31, 2013 was $86,074,916, which represented 4.4% of net assets. (e) Fair valued security.The aggregate value of fair valued securities as of January 31, 2013 was $86,074,916, which represented 4.4% of net assets. (f) Security is considered illiquid and may be difficult to sell. (g) Variable rate security.The rate is as of Janauary 31, 2012. The accompanying footnotes are an integral part of these Financial Statements. The Delafield Fund Schedule of Investments as of January 31, 2013 (Unaudited) Shares Value Common Stocks - 78.8% Aerospace & Defense - 2.3% Honeywell International, Inc. $ Building Products - 0.5% Griffon Corp. Capital Markets - 1.1% The Bank of New York Mellon Corp. Chemicals - 14.4% Ashland, Inc. Celanese Corp. Chemtura Corp. (a) Eastman Chemical Co. Ferro Corp. (a) HB Fuller Co. Minerals Technologies, Inc. OM Group, Inc. (a) PolyOne Corp. Commercial Services & Supplies - 3.6% ACCO Brands Corp. (a) Avery Dennison Corp. Tyco International Ltd. (b) Communications Equipment - 1.0% Harris Corp. Computers & Peripherals - 0.7% Hewlett-Packard Co. Construction & Engineering - 1.0% Aegion Corp. (a) Containers & Packaging - 5.3% Owens-Illinois, Inc. (a) Sealed Air Corp. Sonoco Products Co. Electrical Equipment - 3.0% Acuity Brands, Inc. Brady Corp. Hubbell, Inc. Electronic Equipment, Instruments & Components - 6.2% Checkpoint Systems, Inc. (a)(c) Flextronics International Ltd. (a)(b) Ingram Micro, Inc. (a) Kemet Corp. (a)(c) Plexus Corp. (a) Industrial Conglomerates - 1.9% Carlisle Companies, Inc. Insurance - 1.4% XL Group PLC (b) Machinery - 15.9% Albany International Corp. Crane Co. Dover Corp. Federal Signal Corp. (a) Harsco Corp. IDEX Corp. Ingersoll-Rand PLC (b) Kennametal, Inc. Stanley Black & Decker, Inc. Timken Co. Metals & Mining - 5.7% AM Castle & Co. (a) Carpenter Technology Corp. Horsehead Holding Corp. (a) Molycorp, Inc. (a) Universal Stainless & Alloy (a)(c) Professional Services - 1.7% TrueBlue, Inc. (a)(c) Semiconductors & Semiconductor Equipment - 6.5% Brooks Automation, Inc. Diodes, Inc. (a) Fairchild Semiconductor International, Inc. (a) Infineon Technologies AG (b) LTX-Credence Corp. (a)(c) Teradyne, Inc. (a) Specialty Retail - 3.4% Staples, Inc. The Finish Line, Inc. Textiles, Apparel & Luxury Goods - 0.8% Maidenform Brands, Inc. (a)(c) Trading Companies & Distributors - 2.4% Rush Enterprises, Inc. (a) WESCO International, Inc. (a) Total Common Stocks (Cost $889,239,913) Real Estate Investment Trust (REIT) - 0.4% Real Estate - 0.4% Kimco Realty Corp. Total Real Estate Investment Trust (Cost $1,933,802) Principal Amount Corporate Bonds - 2.4% Commercial Banks - 0.6% BNP Paribas SA (b) 1.205%, 01/10/2014 $ Royal Bank of Canada (b) 0.535%, 01/06/2015 Diversified Finanical Services - 1.8% The Goldman Sachs Group, Inc. 1.296%, 02/07/2014 (d) General Electric Capital Corp. 0.685%, 01/09/2015 (d) Total Corporate Bonds (Cost $37,138,270) Shares Short-Term Investments - 18.8% Money Market Funds - 5.7% AIM STIT-Treasury Portfolio, 0.02% (d) First American Treasury Obligations Fund, 0.00% (d) Principal Amount U.S. Treasury Bills - 13.1% 0.033%, 02/28/2013 (e) $ 0.078%, 03/28/2013 (e) 0.060%, 04/25/2013 (e) 0.081%, 05/16/2013 (e) Total Short-Term Investments (Cost $286,693,812) Total Investments (Cost $1,215,005,797) - 100.4% Liabilities in Excess of Other Assets - (0.4)% ) Total Net Assets - 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. Foreign concentration (including ADRs) was as follows: Canada 0.3%; France 0.3%; Germany 1.2%; Ireland 3.0%; Singapore 1.8%; Switzerland 0.5% (c) Affiliated company. See Footnote 3. (d) Variable rate security. The rate listed is as of January 31, 2013. (e) Rate shown is the effective yield based on purchase price. The calculation assumes the security is held to maturity. The accompanying footnotes are an integral part of these Schedule of Investments. The Tocqueville Select Fund Schedule of Investments as of January 31, 2013 (Unaudited) Shares Value Common Stocks - 90.2% Chemicals - 9.5% Ashland, Inc. $ Celanese Corp. Minerals Technologies, Inc. Commercial Services & Supplies - 7.3% ACCO Brands Corp. (a) Avery Dennison Corp. Computers & Peripherals - 0.2% Logitech International SA (b) Containers & Packaging - 5.9% Owens-Illinois, Inc. (a) Sonoco Products Co. Electrical Equipment - 2.8% Acuity Brands, Inc. Electronic Equipment, Instruments & Components - 7.2% Checkpoint Systems, Inc. (a)(c) Flextronics International Ltd. (a)(b) Household Durables - 4.2% Universal Electronics, Inc. (a) Industrial Conglomerates - 3.4% Carlisle Companies, Inc. Internet Software & Services - 3.7% j2 Global, Inc. IT Services - 2.1% EPAM Systems, Inc. (a) Leisure Equipment & Products - 1.7% Summer Infant, Inc. (a)(c) Machinery - 21.2% Albany International Corp. Harsco Corp. Ingersoll-Rand PLC (b) Kennametal, Inc. Stanley Black & Decker, Inc. Trimas Corp. (a) Metals & Mining - 2.6% Carpenter Technology Corp. Professional Services - 4.2% Stantec, Inc. (b) Semiconductors & Semiconductor Equipment - 2.1% Diodes, Inc. (a) Software - 4.4% Monotype Imaging Holdings, Inc. Specialty Retail - 4.0% Staples, Inc. Textiles, Apparel & Luxury Goods - 3.7% Maidenform Brands, Inc. (a)(c) Total Common Stocks (Cost $62,891,305) Short-Term Investments - 10.3% Money Market Funds - 7.9% AIM STIT-Treasury Portfolio, 0.02% (d) First American Treasury Obligations Fund, 0.00% (d) Principal Amount U.S. Treasury Bill - 2.4% 0.064%, 03/28/2013 (e) $ Total Short-Term Investments (Cost $8,611,105) Total Investments (Cost $71,502,410) - 100.5% Liabilities in Excess of Other Assets - (0.5)% ) Total Net Assets - 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. Foreign concentration was as follows: Canada 4.2%; Ireland 3.6%; Singapore 3.5%; Switzerland 0.2%. (c) Affiliated company. See Footnote 3. (d) Variable rate security. The rate shown is as of January 31, 2013. (e) Rate shown is the effective yield based on purchase price. The calculation assumes the security is held to maturity. The accompanying footnotes are an integral part of these Schedule of Investments. 1) Fair Valuation Pricing Inputs (Unaudited) The Trust has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below. • Level 1 - Quoted prices in active markets for identical securities. • Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). • Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). Equity investments, including common stocks, foreign issued common stocks, exchange-traded funds, closed end mutual funds and real estate investments trusts, which are traded on an exchange are valued at the last sale price reported by the exchange on which the securities are primarily traded on the day of valuation.If there are no sales on a given day for securities traded on an exchange, the mean between the latest bid and ask price will be used.If there is no Nasdaq Official Closing Price for a Nasdaq-listed security or sale price available for an over-the-counter security, the mean of the latest bid and asked quotations from Nasdaq will be used.When using the market quotations or closing price provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security.On days when the closing price of the S&P 500 moves more than 1% from its previous close, common stocks of the International Value Fund which are traded on non-North American exchanges may be valued using matrix pricing formulas provided by an independent pricing service.These securities will generally be classified as Level 2 securities.Gold bullion is valued at the mean of the closing bid and ask prices from the New York Mercantile Exchange and is classified as a Level 1. Investment in mutual funds, including money market funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the Funds and will be classified as Level 1 securities. Debt securities, such as corporate bonds, convertible bonds and U.S. government agency issues for which market quotations are not readily available may be valued based on information supplied by independent pricing services using matrix pricing formulas and/or independent broker bid quotations.Debt securities with remaining maturities of 60 days or less may be valued on an amortized cost basis, which involves valuing an instrument at its cost and thereafter assuming a constant amortization to maturity of any discount or premium, regardless of the impact of fluctuating rates on the fair value of the instrument.Warrants for which the underlying security is registered and equities which are subject to a required holding period, but have a comparable public issue, are valued in good faith by the Advisor puruant to procedures established under the general supervision and responsibility of the Funds' Board of Trustees.These securities will generally be classified as Level 2 securities.Forward currency contracts derive their value from the underlying currency prices.These are valued by at pricing service using pricing models.The models use inputs that are observed from active markets, such as exchange rates.These contracts are classified as Level 2. Any securities or other assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Adviser pursuant to procedures established under the general supervision and responsibility of the Funds' Board of Trustees and will be classified as Level 3 securities.In determining fair value, a Fund will seek to assign a value to the security which it believes represents the amount that the Fund could reasonably expect to receive upon its current sale.With respect to securities that are actively traded on U.S. exchanges, the Funds expect that market quotations will generally be available and that fair value might be used only in limited circumstances, such as when trading for a security is halted during the trading day. The Gold Fund currently invests in a private fund that primarily invests in physical gold and is subject to redemption restrictions.This private fund investment is subject to an initial holding period of one year and, thereafter, can only be disposed of on the last day of a given month with notice given 25 business days in advance of redemption.If the Gold Fund redeems the investment before the end of the initial holding period, it would incur a penalty of 4% to 1% of the net worth of the investment to be withdrawn on the withdrawal date.This restriction expired on December 31, 2012.This investment is currently valued at $23,120,000, which represents 1.2% of the Gold Fund's net assets. For securities traded principally on foreign exchanges, the Funds may use fair value pricing if an event occurs after the close of trading of the principal foreign exchange on which a security is traded, but before calculation of a Fund's NAV, which a Fund believes affects the value of the security since its last market quotation.Such events may involve situations relating to a single issuer (such as news related to the issuer announced after the close of the principal foreign exchange), or situations relating to sectors of the market or the markets in general (such as significant fluctuations in the U.S. or foreign markets or significant changes in exchange rates, natural disasters, armed conflicts, or governmental actions). In determining whether a significant event has occurred with respect to securities traded principally in foreign markets, the Funds may engage a third party fair value service provider to systematically recommend the adjustment of closing market prices of non-U.S. securities based upon changes in a designated U.S. securities market index occurring from the time of close of the relevant foreign market and the close of the NYSE.Fair value pricing may also be used to value restricted securities held by the Funds or securities with little or no trading activity for extended periods of time.Fair value pricing involves judgements that are inherently subjective and inexact and it is not possible to determine with certainty when, and to what extent, an event will affect a market price.As a result, there can be no assurance that fair value pricing will reflect actual market value and it is possible that the fair value determined for a security may differ materially from the value that could be realized upon the sale of the security. The following is a summary of the inputs used, as of January 31, 2013, involving the Funds' assets carried at fair value.The inputs of methodology used for valuing securities may not be an indication of the risk associated with investing in those securities. Description Level 1 Level 2 Level 3 Total The Tocqueville Fund Common Stocks* $ $
